Citation Nr: 0906558	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-13 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bladder cancer as 
due to Agent Orange exposure.  

2.  Entitlement to a permanent and total rating for pension 
purposes.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from November 1969 to 
October 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  
FINDINGS OF FACT

1.  Bladder cancer was not manifest during service or within 
a year of separation and is not related to service to include 
exposure to Agent Orange.

2.  The appellant is 57 years old and has a high school 
education and two years of college.  

3.  The appellant's disabilities include bladder cancer, 
seizures, IV drug abuse, venous stasis with lymphdema, 
residuals of IV drug abuse, left and right lower extremities, 
hepatitis C, and dry skin of the right lower extremity.  

3.  The appellant's disabilities do not permanently preclude 
him from engaging in all forms of substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  Bladder cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  The criteria for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 2002); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The timing requirement 
enunciated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claims.  In a VCAA letter of October 2005 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice predated the 
rating decision.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that notice as to the effective 
date and disability rating was not provided until May 2007 
after the RO's decision.  However, the Board notes that the 
appellant was provided notice and allowed the opportunity to 
submit additional evidence.  Furthermore, the Board notes 
that the claim is being denied; therefore, despite the timing 
error, there has been fundamental fairness.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records, private medical treatment records and 
outpatient medical treatment records have been obtained.  The 
appellant was afforded a VA examination.  The Board notes 
that while the appellant was provided a VA examination, an 
opinion was not obtained.  However, a medical opinion 
regarding the etiology of bladder cancer is not needed as 
there is no proof of bladder disease or injury in service.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Bladder Cancer

Compensation may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection may also be granted for 
a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection for cancer shall be granted although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a) (2008).

Under the provisions of 38 C.F.R. § 3.309(e) (2008), if a 
veteran was exposed to herbicides in service has a disease 
listed in 38 C.F.R. § 3.309(e), such disease shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  These diseases include 
certain cancers: prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft tissue 
sarcoma (other than osteosarcoma, chonosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the appellant's service personnel records 
reflect the appellant served in Vietnam.  There is no 
affirmative evidence of record showing the appellant was not 
exposed to herbicides in service; therefore, his exposure to 
herbicides is presumed.

The Board notes the appellant does not assert that his 
claimed disabilities are a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application in this matter.

The appellant has appealed the denial of service connection 
for bladder cancer.  Service connection may be granted if 
incurred in or aggravated by service or if manifest within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted if bladder cancer is otherwise 
due to service.  38 C.F.R. § 3.303(d).

Here, there is no proof of bladder cancer during service or 
within one year of separation.  In fact, the separation 
examination disclosed that the genitourinary system, abdomen, 
and viscera were normal at separation.  There is no proof of 
bladder cancer within one year of separation.  Rather, a VA 
examination of September 1976 noted the appellant's genito-
urinary system as normal.  Moreover, a VA examination report 
of January 2006 notes that bladder cancer was diagnosed in 
1985.  Nothing in the record establishes the onset of cancer 
to have developed within a year of service.  

The appellant asserts that bladder cancer is attributable to 
Agent Orange exposure.  However, bladder cancer is not 
subject to an Agent Orange presumption.  Furthermore, the 
appellant has presented no proof of a relationship between 
bladder cancer and Agent Orange exposure or any incident of 
service.  

The appellant clearly relates his post-service bladder cancer 
to his military service.  However, there is no indication the 
appellant has the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  We 
recognize that lay statements may be competent to support a 
claim as to lay-observable events or lay-observable 
disability or symptoms, however, the determination as to 
causation and nexus in this case requires sophisticated, 
professional opinion evidence and, as noted above, there is 
no such medical opinion of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In sum, the Board finds the appellant's disability is not 
entitled to the Agent Orange presumption.  Furthermore, there 
is no competent evidence of a nexus to service.  Therefore, 
based upon the reasons and bases set forth above, the Board 
finds the preponderance of the evidence is against the 
appellant's claim for service connection for bladder cancer, 
to include as due to herbicide exposure, and the benefit-of-
the-doubt doctrine is not for application.  See Gilbert v. 
Derwinski, supra.

Pension

The appellant contends that he is entitled to disability 
pension benefits. 

Pension benefits are payable to veterans who have served for 
90 days or more during a period of war and who are 
permanently and totally disabled due to disabling conditions 
not the result of their own misconduct whether or not they 
are service connected.  38 U.S.C.A. § 1521 (West 2002); 38 
C.F.R. § 3.342 (2008).

In order to establish entitlement to a permanent and total 
disability evaluation for pension purposes, the record must 
show that the veteran is permanently and totally disabled.  A 
finding of permanent and total disability is warranted where 
the veteran suffers from a disability or disabilities which 
are sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 U.S.C.A. § 
1502 (West 2002); 38 C.F.R. §§ 3.340, 4.15 (2008).  The Court 
has rendered several opinions which affect the development 
and analysis of claims for a permanent and total disability 
rating for pension purposes.  In Brown v. Derwinksi, 2 Vet. 
App. 444 (1992), the Court held that permanent and total 
disability could be shown in one of two ways: (1) The veteran 
must be unemployable as the result of lifetime disability 
(this is a "subjective" standard and is based on the 
veteran's individual work experience, training, and 
disabilities) or (2) if not unemployable, he/she must suffer 
from a lifetime disability which would render it impossible 
for the average person with the same disability to follow a 
substantially gainful occupation (this is the "objective" 
standard).  In making these determinations, the RO must also 
apply the percentage standards of 38 C.F.R. §§ 4.16 and 4.17 
(2008).

Under 38 C.F.R. § 4.16, a total disability rating may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  According to 38 C.F.R. § 3.321(b)(2) 
(2008), where the evidence of record establishes that an 
applicant for pension who is basically eligible fails to meet 
the disability requirements based on the percentage standards 
of the rating schedule, but is found to be unemployable by 
reason of his/her disability(ies), age, occupational 
background, and other related factors, a permanent and total 
disability rating on extraschedular basis may be approved.  

In his claim for pension of June 2005, the appellant claimed 
he had been unemployed for over 10 years since 1993, he is 57 
years old and has a high school education and two years of 
college.  At a January 2006 VA general medical examination, 
the appellant reported he had been diagnosed with bladder 
cancer in 1985.  He had a papilloma removed per cystoscopy 
and his only urinary problem since then is urgency.  The 
examiner noted the appellant was diagnosed in 1983 with 
transitional cell carcinoma, grade II, and had been 
hospitalized in 1985 for the removal of bladder cancer.  The 
appellant also reported being diagnosed with hepatitis C in 
2001.  The examiner noted it was not known when the veteran 
contracted the disease as he started using illicit drugs in 
service and continued until 2000.  The appellant complained 
of swelling in his hands and lower extremities due to IV drug 
abuse and reported his lower extremities were worse than his 
upper extremities.  

Physical examination showed genitourinary symptoms of 
abnormal flow, and constant urinary frequency and urgency, 
and lymphatic symptoms of swelling of extremities.  It was 
noted the veteran had seizure-type activity in the early 70's 
when he was withdrawing from drugs.  Noted psychiatric 
symptoms included difficulties with interpersonal 
relationships, anxiety, sleep impairment, substance abuse, 
previous psychiatric problems or hospitalizations, and long 
standing history of intravenous drug abuse.  He was noted to 
have a rash and dry skin on his right leg; and was noted to 
have a reducible and operable ventral hernia.  Edema on the 
extremities was also noted.  Regarding unemployment, the 
examiner noted that the appellant was unemployed and had been 
unemployed since 1995 when he last worked at a gas station as 
an attendant.  The examiner noted that the appellant had been 
released from prison in May 2005 in a work release program 
until August 2005 and had been unable to find employment 
during that time due to his prison record, history of drug 
abuse, age and time since his last employment.  The appellant 
stated that there were no physical impairments which 
prevented him from working.  Regarding the lymphedema due to 
venous stasis caused by his heavy history of IV drug use, the 
examiner opined that if the appellant were employed, this 
condition would be worsened by a job that involved several 
hours of standing or walking.  Regarding hepatitis C, he 
noted that the appellant had no problems with this condition 
but that if he decided to seek treatment and was accepted, 
that he would be unable to work due to the treatment's side 
effects.  Regarding the residuals of bladder cancer, the 
examiner noted that the veteran had minimal residuals with 
occasional urinary urgency and will need yearly cystoscopy of 
surveillance of recurrence of his bladder cancer.  

In a March 2006 rating decision the RO rated the veteran's 
disabilities as follows:

Not Service Connected/Not Subject to 
Compensation (8.NSC Vietnam Era)

7528	Bladder Cancer [Agent 
Orange/Other/Unknown-Agent Orange] Note 
service connected, Not established by 
presumption.  0%

8911	Seizures Not service connected, Not 
incurred/caused by service 0%

9499-9440	IV Drug Abuse  Willful misconduct, 
Substance Abuse

Disabilities Considered for Pension Purposes 
Only

7199-7114	Venous stasis with lymphedema, 
residuals of IV drug abuse, left 
lower extremities 20%

7199-7115	Venous stasis with lymphedema, 
residuals of IV drug abuse, right 
lower extremities 20%

7354       	Hepatitis C  0%

7899-7806	Dry Skin, right lower extremity  0%

VA outpatient treatment records of March 2007 show that the 
veteran was treated for skin lesions which appeared 2 months 
ago on his arms and legs.  It was noted they were now 
improving, that the rash began on his left elbow and spread 
to both arms and both legs.  He was diagnosed with 
impetiginization of suspected nummular dermatitis vs. ID rxn 
stasis dermatitis.  

In a VA Form 9 of April 2007 the appellant stated he was 
currently working on a temporary basis and provided a work 
number.

The Board has weighed the probative evidence of record.  
Because the percentage schedular requirements have not been 
met, the Board must determine whether the veteran is still 
unable to secure and follow substantially gainful employment 
by reasons of his disabilities and occupational background.

At the outset, the Board notes that, while in the VA Form 9 
the appellant stated he was working on a temporary basis, it 
is not clear from the record whether his current employment 
can be considered "substantial gainful employment."  
Moreover, the record shows that the appellant had been 
previously unemployed since 1995.  Therefore, for purposes of 
this claim, the Board will consider the appellant not to be 
gainfully employed.  

After a careful review of the record the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for pension benefits.  Initially, the Board notes that 
the appellant has not challenged the evaluations assigned to 
his disabilities nor is there evidence to disturb the 
assigned evaluations.  Therefore, the Board accepts the 
presently assigned evaluations.  

In this case, the appellant is 51 years old and has a high 
school education and two years of college education.  
Moreover, there is on evidence that the appellant is 
prevented from gainful employment due to his non-service 
connected disabilities.  On the contrary, while it was noted 
that he was unemployed at the January 2006 VA examination, he 
stated he had no physical disabilities which prevented him 
from working.  Rather, he stated his unemployment was due to 
his prison record, history of drug abuse, age and time since 
his last employment.  Furthermore, the appellant has a 
diagnosis of bladder cancer which was treated with no 
indication of residuals.  While he has skin manifestations, 
including rash and edema, nothing suggests that such are 
permanent or significantly disabling.  Moreover, the VA 
examination disclosed that he is well nourished, well 
developed, and in no acute distress.  The cardiovascular 
system disclosed no abnormalities and the abdomen was without 
masses.  In sum, nothing suggests permanent and total 
disability.  

The Board notes that several of the appellant's disabilities 
are due to his willful misconduct: IV drug abuse, venous 
stasis of the lower extremities and hepatitis C.  The VA 
examiner noted the veteran complained of swelling of his 
extremities due to venous stenosis resulting form the 
veteran's IV drug use.  Furthermore, the appellant's 
hepatitis C has been related to his drug abuse.  As noted 
above, pension benefits are payable for permanent and totally 
disabling disabilities not the result of the appellant's own 
misconduct.  38 C.F.R. § 3.342.  As the appellant's venous 
stenosis and hepatitis C are a result of the appellant's drug 
abuse, they are residuals of his willful misconduct and are 
not to be considered for pension purposes.  Regardless, there 
is no indication in the record that they are totally and 
permanently disabling.

For the reasons stated above, the Board finds that the 
criteria for a permanent and total disability rating are not 
met, and that the preponderance of the evidence is against 
the claim of entitlement to pension benefits.


ORDER

Service connection for bladder cancer is denied.

Entitlement to permanent and total rating for pension 
purposes is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


